Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 08/26/2022 submission(s) of Information Disclosure Statement (IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS(s) initialed and dated by the Examiner is/are attached to the instant Office action.

Examiners Comment
The Examiner considered US 20180186274 to Gurin et al. and offers the following comments.  Many of the references of record teach the automatic reconfiguration of a vehicle and while Gurin et al. may teach a “dynamically reconfigurable transport vehicle”, NONE of the references of record, including Gurin et al. teach or render obvious the vehicle having a control unit that “controls the partition apparatus such that the loading space is brought into the communicating state when only any one of the package and the user is loaded in the loading space and the loading space is brought into the partitioned state when both of the package and the user are loaded in the loading space“ as set forth in the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876. The examiner can normally be reached MON-THUR 7-5:30PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER B LONSBERRY can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L GREENE/Examiner, Art Unit 3665